Citation Nr: 1233347	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran had active duty for training from June to August 1988 and from May to August 2007 and active duty from March 1991 to March 1993.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran served in the U.S. Navy from March 1991 to March 1993, including service aboard the U.S.S. Dwight D. Eisenhower, CVN 69, (Eisenhower), an aircraft carrier.  The Veteran contends he was on the Eisenhower's flight deck with several other shipmates when he observed a helicopter lifting supplies from the deck of an unnamed supply ship to replenish the Eisenhower.  After he and the others watched the helicopter complete two or three trips, the Veteran reported that the helicopter's nose dropped sharply as it went to lift another load and that its rotor blades made contact with the deck of the supply ship.  He described how a "large section of the blade flew directly over my head, nearly decapitating me."  The Veteran told a September 2008 VA examiner that the rotor blade "shot over he and his friends' heads."  The Veteran also reported "knowing" mines were in the water and he reported seeing burning oil fields in the distance.

Service treatment records reveal that the Veteran was admitted to Portsmouth Naval Medical Center on August 30, 1991, and that he was discharged on September 4, 1991, at which time he returned to the Eisenhower.  A September 5, 1991, report by a Navy psychologist states that the Veteran was referred to the Naval Medical Center to be assessed for suicide risk; the Veteran reported to the Naval Medical Center examiner that he had contemplated jumping overboard.  The report states that the Veteran was very dependent on family for support and fearful of abandonment by his mother and fiancé.  No Axis I diagnosis was made and Axis II was diagnosed as "[D]ependent Personality disorder."  An August 1991 medical entry by an Eisenhower medical officer states that the Veteran had had suicidal ideation, but none that were current, and the physician diagnosed the Veteran with "severe borderline personality disorder and dependent traits."  

In an August 2008 statement in support of his claim, the Veteran contends that the stressor event he witnessed occurred in approximately November 1992.  In the March 2, 2009, notice of disagreement, the Veteran states that "[D]uring the Persian Gulf War (One year into my Military service), on board the U.S.S. Eisenhower C.V.N. 69, I witnessed a helicopter crash during an onrep (sic) [unrep - underway replenishment] or replenishment mission."  The Veteran stated in a September 2011 statement that after being assigned to the Eisenhower, the ship was deployed to "the Persian Gulf to enter the war zone."  

The Veteran does not explicitly indicate that the helicopter crash he witnessed took place while the Eisenhower was operating in the Persian Gulf, the November 1992 date was an estimate and he has not named the supply ship on which the helicopter crash took place.  The RO has obtained the Eisenhower's deck logs from the month of November 1992.  Those logs show that the ship was deployed for independent operations in transit from Norfolk, Virginia, to an operations area near Key West, Florida, and subsequently to an operations area off of Jacksonville, Florida, on the transit back to Norfolk.  The deployment began on November 4, 1992, and ended on November 20, 1992.  None of the logs include anything about a helicopter crash or accident, but they do reflect flight operations were conducted while the Eisenhower was at sea.

Thus, if the stressor event occurred while the Eisenhower was operating in the area of the Persian Gulf as the Veteran seems to maintain, it appears that the Veteran's memory of the date being "about November 1992" is mistaken.  In any case, the Board finds that the steps taken so far to develop the Veteran's contention and corroborate the Veteran's claimed stressor event are not sufficient and that remand is necessary in order to comply with the requirements of 38 C.F.R. § 3.159 (2011).

VA should first ascertain whether the Veteran can provide more specific detail about the stressor event.  The Veteran should be requested, for example, to provide the name or type of supply ship; the name or type of helicopter (i.e., single or double rotor) that crashed; the general location where the stressor event occurred and the time of day or night it occurred; did he or anyone he knew provide a statement to authorities about the aviation accident; and, whether he knows if any pieces of the rotor blade impacted the flight deck of the Eisenhower and, if he knows, what steps the crew of the Eisenhower took in response to the crash.  

VA should then determine whether the Veteran has supplied sufficient detail to allow the Joint Service Records Research Center (JSRRC) to make a meaningful search for information that may support the Veteran's contention.  

VA examiners have diagnosed the Veteran as having depression, PTSD, adjustment disorder and dysthymic disorder.  The record includes the June 2011statement of S. M. who knew the Veteran when they were shipmates on the Eisenhower.  S.M. stated that he remember the Veteran "struggling" with depression, particularly toward the end of his enlistment period.  

The VA examiners have noted that the Veteran's depression and dysthemic symptoms "appear to be related" to the deaths of the Veteran's parents, which occurred in about 2005 and 2008.  No discussion was provided regarding the Veteran's report he suffered from depression during service and no discussion was made by the September 2011 examiner whether the Veteran's reported depression during service was related to his current symptoms.  The Board observes that there is nothing in the record to show that S.M. has the requisite training or education to make a diagnosis of the Veteran during service, but S.M. has been involved in his own struggles with depression and to that extent he is informed of symptoms related to depression.  Finally, the Board observes that the claimed stressor event is alleged to have taken place after the Veteran was seen at Portsmouth Naval Medical Center and the diagnosis of a personality disorder was made.

The issue of service connection includes the potential that the Veteran's personality disorder was subject to a superimposed in-service injury or disease that resulted in additional disability.  The Board observes that the Veteran's personality disorder was characterized by the September 2011 VA examiner as "schizotypical traits and other personality disorder traits" that had been "noted over past 2 decades" and which are "most likely inherent to the Veteran's personality.  The September 2011 VA examiner also noted that the Veteran's long history of personality disorder was by definition "a longstanding pervasive pattern of behavior, which interferes with functioning in a variety of settings."  Thus, the evidence of depression during service poses the question of whether those depression symptoms observed by S.M. and reported by the Veteran are separate and distinct from the "schizotypical traits" described by the VA examiner.

The Board acknowledges that the evidence suggests that the personality disorder may have pre-existed service.  But, because personality disorders are not considered disabilities for VA purposes, the pre-existence is not relevant or material to the issue at hand.  See 38 C.F.R. § 3.303(c) (2011).  The issue for consideration is whether it is at least as likely as not that the Veteran had any superimposed injury or disease that resulted in additional disability.  In other words, was the Veteran suffering from depression separate and apart from any symptoms that were attributable to his diagnosed personality disorder.  Another VA examination is necessary to resolve this matter.  In addition, a VA treatment record dated in October 2007 indicates that the Veteran sought psychiatric treatment in 2002 and 2003.  However, the Veteran has not yet identified these records.  In addition, the Veteran reported during this visit that the military was causing him a great deal of stress and that he wanted to leave the military.  This raises the issue of whether a pre-existing psychiatric disorder was aggravated during his period(s) of active duty for training with the National Guard.  

Last, VA must ensure all relevant records pertinent to the Veteran are obtained.  The September 2008 VA examiner did not have the VA claims folder for review, but noted that there were records from Alabama VA facilities in the Veteran's electronic records.  Those records are not included in the Veteran's VA claims folder.  All VA records should be obtained and included in the claims folder.  In addition, the Veteran served in the National Guard on two occasions, including in 2007 with the Alabama National Guard.  Efforts should be made to obtain those records from appropriate Alabama National Guard authorities, including the office of the Adjutant General and, if necessary, the National Guard Bureau, 111 S. George Mason Drive, Arlington, Virginia 22204.  Finally, the Veteran's service personnel records should be obtained from the National Guard and the National Personnel Records Center.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide more detail regarding the claimed stressor event involving a helicopter crash that he witnessed.  The Veteran should be asked to provide the name or type of supply ship; the name or type of helicopter (i.e., single or double rotor) that crashed; the general location where the stressor event occurred and the time of day or night it occurred; did he or anyone he knew provide a statement to authorities about the aviation accident; and, whether he knows if any pieces of the rotor blade impacted the flight deck of the Eisenhower and what, if he knows, steps the crew of the Eisenhower took in response to the crash.  In sum, the Veteran should provide any detail he recalls that would assist in collection of evidence that may support his claim.

2.  Request the Veteran's Navy service personnel records from the appropriate facility.

3.  Request the Veteran's National Guard records, including service personnel records, from the Adjutant General of Alabama, the Adjutant General of Connecticut, if necessary, from the National Guard Bureau, and any other appropriate facility for his periods of service in 1988 (Connecticut) and from 2007 to 2008 (Alabama).

4.  If the Veteran provides sufficient further details regarding the helicopter incident, request that JSRRC determine whether any Navy helicopter accident occurred during the time frame reported by the Veteran in the vicinity of the Eisenhower.  

5.  Contact the Veteran and request that he either provide or identify the sources of psychiatric assessment and treatment, including where he was treated in 2002 and 2003.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6.  Obtain VA treatment records pertaining to the Veteran that are not already of record, including those dating from November 2008.  

7.  After completion of steps 1 through 6, schedule the Veteran for a psychiatric examination by an examiner who should review the Veteran's VA claims folder and note that review in the examination report.   All indicated tests must be performed, and all findings reported in detail.  

(a)  The examiner should provide an opinion whether it is at least as likely as not that any diagnosed psychiatric disorder, including adjustment disorder (VA treatment record dated in October 2007), PTSD (VA treatment record dated in July 2008), dysthymic disorder (VA examination report of September 2011), and depressive disorder (VA examination report of September 2008), is related to the Veteran's active duty service.  In this regard, the examiner's attention is directed to the service treatment records reflecting assessment and treatment of psychiatric symptoms in 1991 and the reports of the Veteran and a fellow service member concerning depressive symptoms experienced by the Veteran in service.  Please provide a complete explanation for the opinion.

(b)  As the Veteran was diagnosed as having a personality disorder in service, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed disease or injury in service that resulted in additional psychiatric disability, such as a depressive disorder, adjustment disorder, PTSD, dysthymic disorder, etc.  Please provide a complete explanation for the opinion.

(c)  The examiner should indicate whether the Veteran has PTSD that is related to an event during service, to include an event involving a helicopter crash.  

The examiner should also address whether the Veteran's PTSD is attributable to his general knowledge that there were mines in the water when the Eisenhower was operating in areas near the Persian Gulf.  Please provide a complete explanation for the opinion.

(d)  The Veteran had National Guard service dating from 2007 to 2008, with active duty for training (ACDUTRA) from May 2007 to August 2007.  Did the Veteran have an acquired psychiatric disorder that pre-existed this period of service and, if so, is it at least as likely as not (a probability of 50 percent or greater) that there was a permanent increase in disability beyond the natural progress of that disease during ACDUTRA from May to August 2007 or another period of ACDUTRA.  The examiner should provide an explanation for the opinion.

7.  Ensure the above directives have been performed and complete any other development deemed necessary before readjudicating the Veteran's claim.  If the benefit sought on appeal is denied, issue a supplemental statement of the case and provide the Veteran and his representative a reasonable opportunity to respond.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


